EXHIBIT 21.1 Subsidiaries of the Registrant Subsidiaries of NN, Inc. Jurisdiction of Incorporation or Organization The Delta Rubber Company Connecticut Industrial Molding Corp. Tennessee NN Europe ApS Denmark Kugelfertigung Eltmann GmbH Germany NN Europe, S.p.a. Italy NN Euroball Ireland, Ltd. Ireland NN Netherlands B.V. The Netherlands NN Holdings B.V. The Netherlands NN Slovakia, s.r.o. Slovak Republic NN Precision Bearing Products Company Ltd. The People’s Republic of China Whirlaway Corporation Ohio Triump, LLC Arizona NN International B.V. The Netherlands
